Beannon, PRESIDENT,
{dissenting):
I dissent because I regard the tax deed as void. A tax deed must rest on a valid assessment, delinquent and sale list. Mosser v. Moore, 49 S. E. 537, 56 W. Va. 478. All three in this instances were vague. ‘ ‘A description of property in an assessment roll which is so vague, indefinite and uncertain as to render it impossible to determine whether the whole or a part, or if a part, what part, of the'land ivas intended to be assessed to-the person named, is insufficient. And a description which states that the property is part of a larger tract, but does not clearly identify the specific and determinate part intended, is so inadequate as to fender the assessment a nullity. For not only would such a description be inadequate to inform the owner of the taxing of his land, but a deed convejdng a ‘part’ of a lot or tract would convey no legal title to any portion. The same objection applies to an assessment which merely describes the land as a certain number of acres in a specified tract, without locating or identifying the portion meant to be assessed. ” Black, Tax Titles, section 115. See 1 Blackwell, Tax Titles, sections 223, 229, 242. The statute referred to by Judge Poeeenbarger does not cure this fault, which bjr common law makes the deed void. The charge on the tax books, “Pt. Lot 138 B. 20,” is vague. It is not misstatement of quantity; it is no statement at all of quantity. What is the quantitv stated? None. It indicates perhaps part of the lot by the letters ‘ ‘Pt. ’ ’ What part ? Ten feet, or forty feet. One-fourth, or one half? The entry does not tell. It is faulty, vague, uncertain description. Can you sell part of a man’s tract or lot and make a deed for the whole? If mere misstatement of quantity, the statute would cure; but the entry does not purport to state quantity. Jones v. Dills, 18 W. Va. 759, is in point. It holds that if an entire tract is sold, there is no authority to make a deed for part. On like principle where a sale is of part a deed cannot be made for the whole.